
	

115 S1075 IS: Appalachian Ethane Storage Hub Study Act
U.S. Senate
2017-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1075
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2017
			Mrs. Capito (for herself, Mr. Manchin, and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To direct the Secretary of Energy and the Secretary of Commerce to conduct a study of the
			 feasibility of establishing an ethane storage and distribution hub in the
			 United States.
	
	
		1.Short title
 This Act may be cited as the Appalachian Ethane Storage Hub Study Act.
		2.Ethane storage study
 (a)In generalThe Secretary of Energy (referred to in this section as the Secretary) and the Secretary of Commerce, in consultation with other relevant Federal departments and agencies and stakeholders, shall conduct a study of the feasibility of establishing an ethane storage and distribution hub in the Marcellus, Utica, and Rogersville shale plays in the United States.
 (b)ContentsThe study conducted under subsection (a) shall include— (1)an examination of, with respect to the proposed ethane storage and distribution hub—
 (A)potential locations; (B)economic feasibility;
 (C)economic benefits; (D)geological storage capacity capabilities;
 (E)above-ground storage capabilities; (F)infrastructure needs; and
 (G)other markets and trading hubs, particularly hubs relating to ethane; and (2)the identification of potential additional benefits of the proposed hub to energy security.
 (c)Publication of resultsNot later than 2 years after the date of enactment of this Act, the Secretary and the Secretary of Commerce shall—
 (1)submit to the Committee on Energy and Commerce of the House of Representatives and the Committees on Energy and Natural Resources and Commerce, Science, and Transportation of the Senate a report describing the results of the study under subsection (a); and
 (2)publish those results on the Internet websites of the Departments of Energy and Commerce, respectively.
				
